Citation Nr: 0946974	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arteriovenous (AV) 
malformation status post left parietal craniotomy and, if so, 
whether service connection is now warranted.

2.  Entitlement to service connection for a disability of the 
hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2009 Memorandum Decision and June 2009 Judgment of 
the U.S. Court of Appeals for Veterans Claims (Court).

In a June 2007 decision that also adjudicated other claims 
for service connection, the Board denied the claim for 
service connection for a disability of the hips and reopened 
the claim for service connection for AV malformation status 
post left parietal craniotomy but denied it on the merits.  
The Veteran appealed the Board's decision to the Court.  
Following the submission of briefs from both parties, the 
Court issued a Memorandum Decision on May 11, 2009, which 
vacated the Board's decision pertaining to the denial of 
service connection for a disability of the hips and for AV 
malformation status post left parietal craniotomy and 
remanded the issues for further development and, if 
necessary, readjudication consistent with the decision.  
Judgment was entered on June 2, 2009.  

The reopened claim for service connection for AV malformation 
status post left parietal craniotomy and the issue of service 
connection for a disability of the hips are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A May 1973 rating decision denied a claim for service 
connection for AV malformation of the left occipitoparietal 
region on the basis that there was no competent evidence that 
such disability first manifested in service and/or was 
causally related to event(s) in service.

2.  Additional evidence submitted since May 1973 on the issue 
of service connection for AV malformation status post left 
parietal craniotomy is new and material as it includes 
evidence that raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1973 rating decision that denied service 
connection for AV malformation of the left occipitoparietal 
region is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1972).

2.  The evidence added to the record subsequent to the RO's 
May 1973 rating decision is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an AV 
malformation status post left parietal craniotomy.  See e.g., 
October 2004 notice of disagreement (NOD).  The RO treated 
the claim as an original claim rather than as one to reopen 
and has denied service connection for post left parietal 
craniotomy, claimed as head problems, on the merits.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  

The RO previously denied a claim for service connection for 
AV malformation, left occipitoparietal region with seizures, 
convulsions, and black outs on the basis that such disability 
was not shown to have been manifested in service and/or 
causally related to event(s) in service.  See May 1973 rating 
decision.  The Veteran was notified of this decision by 
letter dated May 24, 1973, but he did not initiate an appeal.  
See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).  An unappealed determination of the agency of 
original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2008) (2009).
The Veteran filed a claim for service connection for head 
problems in February 2004, and this appeal ensues from the 
September 2004 rating decision that adjudicated and denied a 
claim for service connection for post left parietal 
craniotomy, claimed as head problems.  The Board acknowledges 
that the RO did not treat the claim as one to reopen.  In 
light of the procedural history as outlined above, however, 
the Board finds that this determination was incorrect.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  Certain chronic diseases, including brain 
hemorrhage and thrombosis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2009).

Evidence before the RO in May 1973 included the Veteran's 
service treatment records, which reveal that he was seen in 
February 1968 with complaint of severe headaches of four 
days' duration.  The examiner's notations are somewhat 
illegible, but clinical findings were significant for boggy 
turbinates and tenderness over the frontal sinus, and it 
appears the assessment was sinusitis treated with Actifed, 
Darvon and bed rest and heat.  At the time of his discharge 
from service, the Veteran reported frequent or severe 
headache but denied dizziness or fainting spells and epilepsy 
or fits, and clinical evaluation of his head, face, neck and 
scalp and neurological functioning was normal.  See April 
1968 reports of medical history and examination.  

Evidence before the RO also included post-service medical 
evidence.  In pertinent part, a January 1973 VA inpatient 
treatment record showed the Veteran's admission to 
investigate a history of three episodes of generalized 
convulsion.  At that time, he reported that the "first 
[episode] occurred approximately three months ago."  A brain 
scan was significant for persistence of a left occipital 
defect.  An angiography revealed a large left 
occipitoparietal AV malformation.  The Veteran was diagnosed 
with AV malformation in the left occipitoparietal region.

Evidence added to the record since the May 1973 rating 
decision includes a July 1974 physician statement that 
indicated the Veteran had an unresectable AV formation of the 
brain that was causing occasional convulsive seizures.  On VA 
examination in August 1974, the Veteran described his 
seizures as involving periods of unconsciousness or 
blackouts.  An electroencephalogram (EEG) was normal.  The 
Veteran was diagnosed with a grand mal convulsive disorder 
thought to be caused by a chronic, moderate AV malformation.  
Since May 1973, the Veteran has alleged that his AV 
malformation of the left occipitoparietal region was first 
manifested by severe headaches in service.  See October 2004 
NOD.  For purposes of reopening a claim, the Board must 
presume the truthfulness of the statements provided.  See 
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence added to the record after the May 1973 rating 
decision was not previously of record and is thus considered 
new.  Taken together, this evidence is also considered 
material, as it raises a reasonable possibility of 
substantiating the claim.  More specifically, it suggests 
that the symptoms the Veteran exhibited in service may be 
related to his post-service diagnosis of AV malformation, 
status post left parietal craniotomy.  Having found that new 
and material evidence has been presented since the last final 
denial of the Veteran's claim, the claim is reopened for 
review on the merits.  For the reasons discussed below, 
additional development of the evidence is needed to decide 
the reopened claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the Veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.


ORDER

The claim for service connection for AV malformation status 
post left parietal craniotomy is reopened.  To this extent 
only, the appeal is granted.




REMAND

Based on the Court's Memorandum Decision, the Board finds 
that further development is needed before a decision can be 
issued on the merits of the Veteran's claims.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009) are met.

In pertinent part, the Court found that the Board failed to 
provide an adequate statement of its reasons or bases for 
failing to obtain a physical examination to determine if the 
Veteran's current AV malformation could be a disease or 
injury incurred in or aggravated by service.  In coming to 
this conclusion, the Court determined that the Veteran's 
diagnosis of AV malformation shortly after service satisfies 
the "low threshold" described in the case McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Court determined that 
this diagnosis indicates that his brain condition may be 
related to the headaches he reported in the military because 
it suggests a continuity of symptomatology of the condition 
that later caused his convulsions.  

Taking the Court's determination as described above, the 
Board finds that the claim for service connection for AV 
malformation status post left parietal craniotomy should be 
remanded for a medical opinion regarding the etiology of the 
Veteran's current disability.  See 38 C.F.R. § 3.159(c)(4) 
(2009) (a medical opinion will be obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered).  

The Court also found that VA failed to demonstrate that it 
made reasonable efforts to obtain records from a private 
medical facility identified by the Veteran related to his 
claim for service connection for a disability of the hips.  
In pertinent part, the Veteran reported treatment from St. 
Joseph Medical Center beginning in 1979, to include records 
related to hip surgery.  See February 2004 VA Form 21-4142.  
Review of the claims folder reveals that records from this 
facility were requested by the RO in February 2004, but no 
records or a response was received.  On remand, the RO/AMC 
must request records from this facility from 1979 until the 
present.  Recent VA treatment records should also be 
obtained.  An additional request for records from East 
Houston Regional Medical Center should also be made.

Lastly, the Board notes that review of the medical evidence 
of record from the Houston VA Medical Center (VAMC), which 
has been associated with the claims folder since its June 
2007 decision, reveals that the Veteran reported having filed 
a Workers' Compensation claim against his employer because 
his joints hurt.  See January 2008 primary care follow up 
note.  Although it is unclear to which joints he is 
referring, the Board finds that the RO/AMC should make 
efforts to obtain records associated with this claim as they 
may relate to his claim for service connection for a 
disability of the hips.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Houston VAMC, dated 
since July 2008.  

2.  Make efforts to obtain the Veteran's 
records from St. Joseph Medical Center, 
dated from 1979 to the present.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

3.  Make efforts to obtain the Veteran's 
complete records from East Houston 
Regional Medical Center (previously known 
as Sun Belt Regional Medical Center), 
including any records related to brain 
surgery.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Make efforts to obtain records 
associated with the Veteran's Workers' 
Compensation disability compensation 
benefits application, including medical 
and administrative records.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

5.  Thereafter, arrange for a VA 
specialist in neurology to review the 
Veteran's claims folder.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent of 
greater) that the Veteran's arteriovenous 
(AV) malformation status post left 
parietal craniotomy had its clinical 
onset during active service or is related 
to any in-service disease, event, or 
injury, including the in-service 
complaints of headaches.

The examiner is requested to consider the 
Veteran's in-service complaints and 
complaints at discharge, the objective 
medical evidence of record, and the 
subjective complaints, including those 
made contemporaneous to the diagnosis of 
AV malformation.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


